UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 18, 2011 ITP Energy Corporation (Exact Name of Registrant as Specified in its Charter) Nevada 000-52317 98-0438201 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Via Federico Zuccari, 4, Rome, Italy (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: + 39 (06) 5728 8176 Netfone, Inc. (Former name or former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As used in this current report on Form 8-K (or this “Report”), unless otherwise stated, all references to the “Company”, “we,” “our”, “us” and words of similar import, refer to ITP Energy Corporation. CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Report contains some forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements are generally identifiable by use of the words “may,” “will,” “should,” “anticipate,” “estimate,” “plans,” “potential,” “projects,” “continuing,” “ongoing,” “expects,” “management believes,” “we believe,” “we intend,” or the negative of these words or other variations on these words or comparable terminology. These statements may be found under “Management's Discussion and Analysis of Financial Condition and Results of Operations”, as well as in this Report generally. In particular, these include statements relating to future actions, prospective product approvals, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies such as legal proceedings, and financial results. These forward-looking statements include, among other things, statements relating to: · our business being exposed to risks associated with the weakened global economy and political conditions; · the illegal behavior by any of our employees or agents could have a material adverse impact on our consolidated operating results, cash flows, and financial position as well as on our reputation and our ability to do business; · operations in emerging markets expose us to risks associated with conditions in those markets; · our undertaking long-term, fixed price or turnkey projects exposes our businesses to risk of loss should our actual costs exceed our estimated or budgeted costs; · our international operations expose us to the risk of fluctuations in currency exchange rates; · our discussions of accounting policies and estimates; · increases in costs or limitation of supplies of raw materials may adversely affect our financial performance; · indicated trends in the level of oil and gas exploration and production and the effect of such conditions on our results of operations; · future uses of and requirements for financial resources (see “—Liquidity and Working Capital”); · impact of bookings on future revenues and anticipated backlog levels; · our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; · our ability to maintain or increase our market share in the competitive markets in which we do business; · our ability to keep up with rapidly changing technologies and evolving industry standards, including our ability to achieve technological advances; · our ability to diversify our services and product offerings and capture new market opportunities; · our ability to source our needs for skilled labor, machinery and raw materials economically; 1 · the loss of key members of our senior management; and · uncertainties with respect to legal and regulatory environment. Any or all of our forward-looking statements in this Report may turn out to be inaccurate, as a result of inaccurate assumptions we might make or known or unknown risks or uncertainties. Therefore, although we believe that these statements are based upon reasonable assumptions, including projections of operating margins, earnings, cash flows, working capital, capital expenditures and other projections, no forward-looking statement can be guaranteed. Our forward-looking statements are not guarantees of future performance, and actual results or developments may differ materially from the expectations they express. You should not place undue reliance on these forward-looking statements. Actual results may differ materially from those in the forward-looking statements contained in this Report for reasons including, but not limited to: market factors such as pricing and demand for petroleum related products, the level of petroleum industry exploration and production expenditures, the effects of competition, the availability of a skilled labor force, world economic conditions, the level of drilling activity, the legislative environment in the United States and other countries, energy policies of OPEC, conflict involving the United States or in major petroleum producing or consuming regions, acts of war or terrorism, technological advances that could lower overall finding and development costs for oil and gas, weather patterns and the overall condition of capital markets in countries in which we operate. Information regarding market and industry statistics contained in this Report is included based on information available to us which we believe is accurate. We have not reviewed or included data from all sources, and cannot assure stockholders of the accuracy or completeness of this data. Forecasts and other forward-looking information obtained from these sources are subject to these qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. These statements also represent our estimates and assumptions only as of the date that they were made and we expressly disclaim any duty to provide updates to them or the estimates and assumptions associated with them after the date of this filing to reflect events or changes in circumstances or changes in expectations or the occurrence of anticipated events. We undertake no obligation to publicly update any predictive statement in this Report, whether as a result of new information, future events or otherwise.You are advised, however, to consult any additional disclosures we make in reports we file with the U.S. Securities and Exchange Commission (or the “Commission”) on Form 10-K, Form 10-Q and Form 8-K. Item 2.02 Results of Operations and Financial Condition. Explanatory Note On April 29, 2011, we consummated a share exchange with ITP Benelli S.p.A., an Italian private operating company (or “ITP”) pursuant to which we acquired 100% of the issued and outstanding capital stock of ITP in exchange for 34,000,000 shares of our common stock par value $0.001 (or “Common Stock”) issued to the then sole shareholder of ITP, ITP Oil & Gas International S.A. (or “ITP-Lux”), representing approximately 94% of our issued and outstanding capital stock as of and immediately after the consummation of such share exchange transaction (or the “Share Exchange”). As a result of the consummation of the Share Exchange, on April 29, 2011 we acquired the business of ITP. In accordance with ASC 805-40 and Topic 12 of the Financial Reporting Manual of the Commission’s Division of Corporate Finance, in the case of such a Share Exchange, our acquisition of the business of ITP has resulted in the owners and management of ITP acquiring actual voting and operating control of the combined company.The Commission’s staff considers a public shell reverse acquisition to be a capital transaction in substance, rather than a business combination.That is, the transaction has been considered a reverse recapitalization, equivalent to the issuance of stock by ITP for our net monetary assets, accompanied by a recapitalization. For accounting purposes, in a transaction like the one herein referred, which is accounted for as either a reverse acquisition or reverse recapitalization, the legal acquiree, ITP, has been treated as the continuing reporting entity that acquired us (the legal acquirer).Furthermore, this and future reports that should be filed by us after the reverse acquisition or reverse recapitalization will parallel the financial reporting required under accounting principles generally accepted in the United States of America (“GAAP” or “US GAAP”), as if ITP, the accounting acquirer, were our legal successor in connection with our reporting obligation, as registrant, as of the date of the acquisition. ITP, as the accounting acquirer, is considered, as of the date of the consummation of the Share Exchange, to be our predecessor as a registrant.The assets and liabilities of ITP have been brought forward at their book value and no goodwill has been recognized. This Report is being filed by us in compliance with the Commission’s guidance contained in Topic 12 of the Financial Reporting Manual of the Commission’s Division of Corporate Finance, pursuant to which we are required to file the information that would be required to be included in a quarterly report for ITP for the latest quarter end.Because the Share Exchange was consummated on April 29, 2011, which is after the close of the latest quarter end on March 31, 2011, our quarterly report on Form 10-Q also filed with the Commission on the date of this Report does not include the interim financial results of ITP.Accordingly, we are filing this Report to include the information of ITP for the quarter ended March 31, 2011 that would have been included in a quarterly report on Form 10-Q for ITP. Through the Share Exchange, we ceased to be a shell company as that term is defined in Rule 12b-2 under the Exchange Act and are now engaged in the business of designing, manufacturing, and installing equipment, skids, packages and modules mainly for the oil and gas industry. Unless otherwise expressly stated, all information contained in this Report relates exclusively to the business, operations and financial condition of our recently acquired wholly-owned subsidiary, ITP. 3 FORM 10-Q INFORMATION Financial Statements ITP Benelli S.p.A. Consolidated Condensed Financial Statements Balance Sheets (Unaudited) ASSETS Periods Ended March 31, 2011 December 31, 2010 (Unaudited) (Audited) (in USD thousand) Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts Inventory Prepaid expenses and other current assets Deferred income taxes Total Current Assets Property, plant and equipment, net Intangible assets Goodwill Other intangible assets Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Periods Ended March 31, 2011 December 31, 2010 (Unaudited) (Audited) (in USD thousand) Current Liabilities Accounts payable and accrued expenses $ $ Taxes payable Current portion of: Advances received from customers Long-term debt Other liabilities Total Current Liabilities Long-term debt, net of current portion Other liabilities Post-employment benefits obligation Total Liabilities Equity Capital stock Accumulated other comprehensive income ) Retained earnings Total Equity Total Liabilities and Stockholders' Equity $ $ 4 ITP Benelli S.p.A. Consolidated Condensed Financial Statements Consolidated Condensed Statements of Income and Comprehensive Income (Unaudited) Periods Ended March 31, 2011 March 31, 2010 (Unaudited) (Unaudited) (in USD thousand) Total Sales $ $ Costs of Sales Gross Profit Selling, general and administrative expenses Provision for doubtful accounts — Other operating costs 90 Total Operating Expenses Operating Income 25 Interest income Interest expense ) ) Income before Income Taxes ) Income tax expense ) 87 Net Income ) Less: Net income attributable to noncontrolling interests — Net Income attributable to ITP Group ) Currency translation adjustment (Net of tax of $(209), 55 thousand as of March 31, 2011, 2010) ) Unrealized gain (AFS Securities) (Net of tax of $(14) (3), thousand as of March 31, 2011, 2010) 29 8 Comprehensive income $ $ ) Basic earnings per share $ $ ) Weighted average number of shares outstanding 5 ITP Benelli S.p.A. Consolidated Condensed Financial Statements Consolidated Statement of Cash Flow (Unaudited) Periods Ended March 31, 2011 March 31, 2010 (Unaudited) (Unaudited) (in USD thousand) Net income of the period $ $ ) Adjustments to reconcile net income to net cash provided by Operating Activities - Depreciation amortization and provisions Change in assets and liabilities: - Decrease in inventory 41 - (Increase) decrease in accounts receivables ) - (Increase) decrease in other assets 86 ) - Increase (decrease) in accounts payable and accrued expenses ) - Increase (decrease) in other liabilities ) - (Decrease) in deferred tax liability ) ) - Increase (decrease) in post-employment benefit obligations ) - Increase in income tax payable - (Decrease) in other non current liabilities ) ) Net Cash (used in) provided by Operating Activities (A) $ ) $ Investing Activities - Capital expenditures ) ) Net Cash used in Investing Activities (B) $ ) $ ) Financing Activities - Principal payment of long-term debt ) ) - Proceeds from issuance of long-term debt Net Cash provided by Financing Activities (C) $ $ Effect of change in foreign currency on cash and cash equivalents (D) $ $ ) Net increase (decrease) in cash and cash equivalents (A+B+C+D) ) Cash and cash equivalents at the beginning of the period (E) Cash and cash equivalents at the end of the period (A+B+C+D+E) $ $ Supplemental disclosures of cash flow information Cash paid during the period Interest Income taxes — — 6 Notes to Consolidated Condensed Financial Statements 1. Basis of Presentation Description of Business ITP Benelli S.p.A. (and its subsidiaries, collectively the “Company” or “ITP Group”) is an Italian manufacturer and supplier of equipment to the oil and gas Industry. The ITP Group is involved in the production of items (i.e. mainly ball valves) and equipment (i.e. mainly pressure vessels), in the engineering and construction of skid packages and in the construction of small plants for the separation and treatment of oil and gas. The ITP Group has three production facilities in Italy (Cassina de’Pechi, Moscazzano and Ravenna) and one in the U.S. (Kilgore – Texas). 2. Summary of Significant Accounting Policies General The Company’s Consolidated Condensed Financial Statementsare prepared in U.S. Dollars and in accordance with US GAAP issued by the Financial Accounting Standards Board (FASB). The interim operating results are not necessarily indicative of results to be expected for the entire year. For the period ended March 31, 2011, the Company has used the same significant accounting policies and estimates for the year ended December 31, 2010. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. These estimates are based on management's best knowledge of current events and actions the Company may undertake in the future. Due to the very nature of the Company’s operations and the many countries in which it operates in, the Company is undeniably subject to changing economic, regulatory and political conditions. Actual results may ultimately differ from the estimates. The significant estimates made by management relate to the estimate of the value of the Company’s common stock and include useful lives of assets, realization of deferred tax assets, valuation of goodwill, assumptions related to asset retirement obligations. Changes in estimates are reported in earnings in the period in which they become known. Unless otherwise indicated, any reference herein to “Consolidated Condensed Financial Statements” is to the Consolidated Condensed Financial Statements of the ITP Group (including the Notes thereto). Basis of Consolidation The Consolidated Condensed Financial Statements include the accounts of subsidiaries more than 50% owned and variable-interest entities in which the Company is the primary beneficiary. The principles of Accounting Standards Codification (“ASC”) No. 810, Consolidation are considered when determining whether an entity is subject to consolidation. Intercompany balances and transactions are eliminated in consolidation. 7 The following table contains the list of the Company’s subsidiaries: Subsidiary Country of Incorporation Company’s controlling interests (%) Functional Currency Consolidated in ITP Chartering S.r.l. Italy 99% Euro 2010, 2011* ITP Group Brno s.r.o. Czech Republic 100% CZK 2010, 2011* ITP Real Estate LLC USA 100% USD 2010, 2011* ITP Surface Equipment PTE Ltd. Singapore 100% USD 2010, 2011* Vignati Fitting S.r.l. Italy 100% Euro 2010, 2011* Surface Equipment Corporation (“SEC”) USA 100% USD 2010, 2011* * Unless otherwise indicated, 2010 means March 31, 2010 and December 31, 2010; 2011 means March 31, 2011 Notes to the table above: • Benelli Oil & Gas S.r.l. The Group had a controlling interest of Benelli Oil & Gas S.r.l. of 51% until May 2010. In May 2enelli S.p.A. acquired the remaining non controlling interests. • ITP Group Brno S.r.o. ITP Group Brno S.r.o. was acquired on January 20, 2010 and consolidated starting from this date. • ITP Surface Equipment PTE Ltd. The subsidiary ITP Surface Equipment PTE Ltd., is a dormant company which is held in order to undertake future strategic commercial plans in Asia. The following table sets forth, for the periods indicated, the information regarding the U.S. $/EUR exchange rate, rounded to the second decimal: Period ended, Average At period end December 31, 2009 March 31, 2010 December 31, 2010 March 31, 2011 Fair Value of Financial Instruments Due to the short-term nature of cash and equivalents, accounts receivable and accounts payable, the carrying value of these instruments approximates their fair value. Short-Term Investments All short-term investments are classified as available for sale and are in highly liquid debt securities. The balance of the short-term investments is reported as “Marketable securities” and is marked-to-market, with any unrealized gains or losses included in “Other comprehensive income.” Inventories Inventories are valued at the lower of cost or market, with cost being determined using the weighted average cost method. Production inventory costs include material, labor and factory overhead. The Company records inventory allowances based on excess and obsolete inventories. With regards to work in progress, earnings are recorded on a percentage-of-completion basis, except for the subsidiary SEC, which accounts for the long term agreements using the completed contract method. Any difference between costs and revenues and the related economic performance is accounted for as work in progress or advances received from customers. 8 Property, plant and equipment Property, plant and equipment are carried at cost and are depreciated using the straight-line method over estimated lives which range fromtwo to 30 years. Expenditures for maintenance (including those for planned major maintenance projects), repairs and minor renewals to maintain facilities in operating condition are generally expensed as incurred. Major replacements and renewals are capitalized. Upon sale or disposal, the cost and related accumulated depreciation are eliminated from the respective accounts and any resulting gain or loss is reported as income or expense, respectively. Impairment of Long-Lived Assets The Company records impairment losses on long-lived assets when events and circumstances indicate that the assets might be impaired and their estimated undiscounted cash flows are less than their carrying amount. In this case, the Company records an impairment loss equal to the difference between the fair value of the long-lived assets and their carrying amount. No impairment was recorded in the first quarter of 2011 and during 2010. Goodwill and Intangible Assets Goodwill is not depreciated, but is instead reviewed for impairment and written down and charged to results of operations only in the periods in which the recorded value of goodwill is more than its fair value. The Company records impairment losses on goodwill and other intangible assets based on an annual review of the value of the assets, or when events and circumstances indicate that the asset might be impaired and when the recorded value of the asset is more than its fair value. The Company’s estimates of fair value are based on its current operating forecast, which the Company believes to be reasonable. Significant assumptions that underline the fair value estimates include future growth rates and weighted average cost of capital rates. However, different assumptions regarding the current operating forecast could materially affect results. Intangible assets include long-term patents, brands and software and are amortized on a straight-line basis over the estimated economic useful lives of the assets. Foreign Currency Translation The U.S. dollar is the reporting currency of the Consolidated Condensed Financial Statements. The Euro is the group functional currency. The Consolidated Condensed Financial Statements have been prepared and translated according to ASC 830-30. Financial statements of companies having a functional currency other than the Euro are translated into the group functional currency, subsequently the Consolidated Condensed Financial Statements have been translated into the reporting currency. Assets and liabilities have been translated at the currency exchange rates as of the related year, the equity at the historical exchange rates, and the profit and loss account at the average rates for the period. Revenue Recognition Revenue is recognized when it is realized or realizable and earned. The Company recognizes revenues when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured. Revenues are recognized from product sales when title and risk of loss has passed to the customer consistent with the related shipping terms, generally at the time products are shipped. Shipping costs and handling fees are included in net revenues and cost of sales. Refer to the description in the “Inventories” for the accounting of long-term contracts. Warranty Expenses The Company currently provides for the estimated costs that may be incurred under product warranties. Warranty provisions are recorded at the time of sale based upon the Company’s historical experience and anticipated future claims. The Company assesses the adequacy of its pre-existing warranty liabilities and adjusts the amounts as necessary based on actual experience and changes in future estimates. 9 Income Taxes The Company recognizes deferred tax assets and liabilities based on differences between financial statement and tax bases of assets and liabilities using presently enacted tax rates. At each period-end, the Company assesses the recoverability of its deferred tax assets by reviewing a number of factors including operating trends, future projections, and taxable income to determine whether a valuation allowance is required to reduce such deferred tax assets to an amount that is more likely than not to be realized. Employee Benefit Plan Employee Benefit Plans are accrued in accordance with ASC No. 715, Retirement Benefits. The employee leaving indemnity in Italy is called “Trattamento di Fine Rapporto” (“TFR”) and represents deferred compensation for employees. Under Italian law, an entity is required to accrue for TFR on an individual employee basis payable to each individual upon termination of employment (including both voluntary and involuntary dismissal). The annual accrual is 7.41% of total pay, with no cap, it is revalued each year by applying a pre-established rate of return of 1.50%, plus 75% of the Consumer Price Index, and it is recorded into a reserve account. The subsidiaries’ employees in the U.S., Singapore and Czech Republic do not have any benefit or retirement plans. Cash and Cash Equivalents All highly liquid instruments purchased with maturities of three months or less are considered to be cash equivalents. Comprehensive (Loss) Income The Company’s comprehensive (loss) income is comprised of net income, foreign currency translation gains and losses, and changes in unrealized gains and losses on investments. The Company does not accrue tax on its foreign currency translation gains and losses, as any undistributed earnings of foreign subsidiaries are deemed to be permanently reinvested in the applicable foreign subsidiary. Comprehensive (loss) income is reflected in the consolidated statement of stockholders’ equity. Research and Development The Group has not incurred any research and development expenses during the first quarter 2011 and in the year ended December 31, 2010. 3. Significant subsequent events After March 31, 2011, the Company was acquired, through a reverse merger, by ITP Energy Corporation, a companytraded on the OTCBB market in the United States of America. The subsequent events have been evaluated up to the date these condensed financial statements were issued (May 16th, 2011). 4. Segment information The Company has only one operating segment as none of the conditions listed in ASC 280-10 are met to identify more than one operating segment. The chief operating decision maker (“CODM”) views, treats and take decisions considering the Company as a single operating entity as its activities have common target clients, plants, basic characteristics, engaged employees. As a result no disaggregated or discrete financial information and operating results are available. Furthermore there is no concentration of customers. 10 Below is an analysis of revenue for the periods ended as of March 31, 2011 and March 31, 2010 by product and by geographic area. Revenues (USD thousand) March 31, Operating segment Equipments $ $ Skid & Packages Small O&G plants — Total $ $ Revenues (USD thousand) March 31, Country Italy $ $ Egypt and Middle East USA Belarus — Other Total $ $ The percent of consolidated revenues of major customers that accounted for 10% or more of consolidated revenues for March 31, 2011 was JSC Grodno Azot (Belarus) that accounted for 23%. As of March 31, 2010 there were not customers that accounted more than 10% of consolidated revenues. In relation to property, plants and equipment, the only significant change compared to December 31, 2010 is related to the purchase of the Company’s main offices in Rome, Italy, for an amount of $ 827 thousand. 5.Recent Accounting Pronouncements • Business Combinations (ASC 810), Disclosure of Supplementary Pro Forma Information for Business Combinations (ASU 2010-29): The FASB issued ASU 2010-29 in December 2010. The ASU affects public entities, as that term is defined in ASC 805, that enter into business combinations that are material individually or in the aggregate. The ASU is effective prospectively for business combinations whose acquisition date is at or after the beginning of the first annual reporting period beginning on or after December 15, 2010. Early adoption is permitted. The impact of this standard on the Consolidated Condensed Financial Statements is not expected to be material. • Goodwill impairment (ASC 350-20), When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units With Zero or Negative Carrying Amounts (ASU 2010-28): The FASB issued ASU 2010-28 in December 2010. The ASU affects Entities that evaluate goodwill for impairment under ASC 350-20. For public entities, the ASU is effective for impairment tests performed during entities’ fiscal years (and interim periods within those years) that begin after December 15, 2010. Early application will not be permitted. The impact of this standard on the Consolidated Condensed Financial Statements is not expected to be material. • Foreign Currency (Topic 830), Foreign Currency Issues: Multiple Foreign Currency Exchange Rates (SEC Update) (ASU 2010-19): The FASB issued ASU 2010-19 in May 2010. The ASU affects entities in the oil and gas industry. The ASU is related to current restrictions of foreign currency exchange in Venezuela. Adoption of the standard did not have an impact on the Company’s financial statements because the company did not incur in any transaction based or through Venezuela. • Consolidation (ASC 810), Improvements to Financial Reporting by Enterprises Involved With Variable Interest Entities (ASU 2009-17): The FASB issued ASU 2009-17 in December 2009. This standard became effective for the Company January 1, 2010. ASU 2009-17 requires the enterprise to qualitatively assess if it is the primary beneficiary of a variable-interest entity (“VIE”), and if so, the VIE must be consolidated. Adoption of the standard did not have an impact on the Company’s results of operations, financial position or liquidity. • Accounting for Extractive Activities — Oil & Gas — amendments to paragraph 932-10-S99-1 (ASU 2010-14): The FASB issued ASU 2010-14 in April 2010. The ASU affects entities in the oil and gas industry. The ASU does not contain an effective date. Adoption of the standard did not have an impact on the company’s financial statements. 11 • Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements (ASU 2009-13): The FASB issued ASU 2009-12 in October 2009. The ASU affects entities with multiple-deliverable revenue arrangements. The ASU effective date of application is for fiscal years beginning on or after June 15, 2010. The impact of this standard on the Consolidated Condensed Financial Statements is not expected to be material. • Codification: In June 2009, the FASB issued an ASC which identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with US GAAP. This guidance establishes the Codification as the source of authoritative GAAP recognized by the FASB to be applied by those entities. Rules and interpretive releases of the Commission under federal securities laws are also sources of authoritative GAAP for Commission registrants. The Commission Sections in the ASC are not the authoritative sources of such content and do not contain the entire population of Commission rules, regulations, interpretive releases, and staff guidance. All guidance contained in the ASC carries an equal level of authority. Following the issuance of this guidance, the FASB will not issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts. Instead, it will issue Accounting Standards Updates to the ASC. This guidance is effective for financial statements issued for interim and annual periods ending after September 15, 2009. There were no changes to the accounting principles used to prepare the Company’s financial statements as a result of the adoption of the ASC. 6. Statement of Cash Flows The Consolidated Condensed Statement of Cash Flows is prepared according to the indirect method and considers only bank deposits as cash and cash equivalents. It excludes changes to the Consolidated Balance Sheet that did not affect cash. 7. Goodwill As of March 31, 2011 Goodwill shows a balance of $ 6,928 thousand. The variation comparing March 31, 2011 and December 31, 2010 is only due to the currency translation effect, for an amount of $ 419 thousand. The Company evaluates all Goodwill for impairment on an annual basis, or more often if impairment indicators are present. As of March 31, 2011 and December 31, 2010, the Company did not recognize any goodwill impairment charges. 8. Property, Plant and Equipment Property, plant and equipment as of March 31, 2011 and December 31, 2010 amounts to $ 17,110 thousand. The increase comparing March 31, 2011 to December 31, 2010 is mainly related to the purchase of the headquarter office, located in Rome (Italy), Via Federico Zuccari, 4, for an amount of $ 827 thousand. The headquarter, previously owned by the President, CEO, CFO and ITP founder of ITP Benelli, Mr. Mazziotti di Celso, has been purchased for an amount determined using the fair value of comparable properties in Rome. In the first quarter of 2001, the Group recognized a total depreciation of $ 351 thousand. In accordance with US GAAP, the Group separated the land included in the value of properties from the related asset. Land, considered to have an indefinite useful life, is not subject to depreciation. The plant located in Moscazzano (Cremona – Italy) is subject to a mortgage and the plant located in Milano, “Via Stefini”, is subject to a mortgage. They both guarantee the bank loans received. 12 9. Inventories Inventories as of March 31, 2011 and December 31, 2010 are the following: Inventory Periods ended USD thousand March, 31 2011 December 31, 2010 Finished goods $ $
